            Case 2:19-cv-00997-RFB-VCF Document 22 Filed 01/06/21 Page 1 of 2




1

2

3

4                                       UNITED STATES DISTRICT COURT

5                                           DISTRICT OF NEVADA

6                                                       ***
      KAREN SAGASTUME,
7
                           Plaintiff,
8                                                            2:19-cv-00997-RFB-VCF
      vs.
9
                                                             ORDER
10    WIRELESS COMMUNICATIONS OF
      NEVADA#7 LLC, a limited liability company,             MOTION TO ENFORCE THE TERMS OF THE
11
      WIRELESS COMMUNICATIONS OF                             SETTLEMENT AGREEMENT (ECF NO. 20);
12
      NEVADA #7, INC., a domestic corporation;               MOTION TO REOPEN AND EXTEND
      DOES I-X inclusive, and ROE                            DISCOVERY. (ECF NO. 21)
13    CORPORATIONS I-X,
                            Defendants.
14

15
            Before the Court is plaintiff Karen Sagastume’s motion to enforce the terms of the settlement

16
     agreement and motion to reopen and extend discovery. (ECF Nos. 20 and 21). The Court orders that

17
     plaintiff must properly serve the defendant with these motions.

18
            The Court previously granted Richard L. Tobler, Ltd., and Richard L. Tobler, Esq.’s motion to

19
     withdraw as counsel to defendant Wireless Communications of Nevada #7 Inc. (ECF No. 18). No

20
     opposition has been filed and the time to file an opposition has passed.

21
             Plaintiff noted in her motions that she served defendant Wireless, “via electronic filing with the

22
     Clerk of the Court using the Court’s electronic filing system CM/ECF and serving all parties with an

23
     email address of record who have agreed to receive Electronic Service in this action.” (ECF Nos. 20 at 6

24
     and 21 at 6). There is nothing in the record to indicate that defendant, now unrepresented by counsel, has

25
     agreed to receive electronic service via CM/ECF. The Court orders that plaintiff has until Wednesday,

                                                         1
            Case 2:19-cv-00997-RFB-VCF Document 22 Filed 01/06/21 Page 2 of 2




1    January 13, 2021, to file a notice that states that she has served the defendant with these motions at the

2    address and email address for the defendant reflected at ECF No. 17 at 4. The defendant will have two

3    weeks to respond to these motions, calculated from the date that plaintiff files the notice.

4           Accordingly,

5           IT IS ORDERED that plaintiff has until Wednesday, January 13, 2021, to file a notice that states

6    that she has properly served the defendant with her motions (ECF Nos. 20 and 21) by mailing and

7    emailing a copy of her motions to:

8                                Wireless Communications of Nevada#7, Inc.
                                 322 Karan Avenue, Unit 2905
9
                                 Las Vegas, Nevada 89109
                                 Email: jabbo22@gmail.com
10
            IT IS FURTHER ORDERED that the Clerk is directed to also mail and email a copy of this
11
     Order to Wireless.
12
            IT IS FURTHER ORDERED that the defendant will have two weeks to respond to plaintiff’s
13
     motions calculated from the date plaintiff files her notice.
14
            DATED this 6th day of January 2021.
15
                                                                    _________________________
16                                                                  CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

                                                           2
